Citation Nr: 1331538	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Dr. G.B.



ATTORNEY FOR THE BOARD

M. Scott Walker


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the Hartford, Connecticut Regional Office (RO) granted service connection for PTSD with anxiety and depression, and assigned a 50 percent rating effective April 21, 2006.  In May 2010, the Veteran, his spouse, and Dr. G.B., testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  Also, pursuant to a February 2013 Board remand, the Veteran was afforded a Board videoconference hearing, held by the undersigned Veterans Law Judge (VLJ) in June 2013.  A copy of that hearing transcript has been associated with the record.

In November 2011, the Board, inter alia, denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD with anxiety and depression.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 13, 2012, the Court remanded the PTSD rating claim to the Board pursuant to the terms of a Joint Motion for Remand (Joint Motion), which found error with the Board's reasons and bases for its denial.  Specifically, the Joint Motion noted several instances within the record in which the Veteran exhibited PTSD symptomatology which may have justified an initial disability rating in excess of 50 percent, or, in the alternative, a staged rating to reflect the severity of his symptoms.  The Board notes that additional issues addressed in the November 2011 decision were not appealed by the Veteran.

In March 2012, the Veteran submitted to the RO a properly completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) electing Attorney Chisholm to represent him before VA in this case.  The terms of the VA Form 21-22a revoked a prior power of attorney on behalf.

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves complex medical issues and is appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is manifested by a blunted affect with daily panic attacks, periods of disorientation, memory loss, confusion, anxiety, nightmares, obsessive thoughts, and impaired memory, having a marked effect on interpersonal relationships and vocational functioning.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD with anxiety and depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA psychiatric examination in October 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this section, as the examination report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran claims that his currently service-connected psychiatric disorder is more severe than indicated by his current disability rating of 50 percent.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish distinct time periods in which the issue on appeal resulted in symptoms that warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability has been assigned an evaluation of 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for an initial rating in excess of 70 percent, but no higher, have been met in this case.

As noted in the November 2011 Board decision, a May 2006 VA outpatient treatment report noted that the Veteran presented with complaints of worsening symptoms, to include panic attacks, feelings of depression, lack of motivation, insomnia, sadness, tearfulness, and irritability.   He also indicated that he experienced flashbacks and nightmares as well as periods of disorientation, memory loss, and confusion.  On mental status examination, the Veteran was alert, attentive, and oriented.  His behavior was cooperative and reasonable.  Speech was normal in rate and rhythm, and affect was congruent with mood.  Mood was described as anxious, while thought process and association was described as coherent and tangential.  Memory was indicated to be intact, while judgment and insight were noted to be good.  There was no suicidal or violent ideation.  A GAF score of 51 was assigned, indicative of moderate symptoms, though only one point away from serious symptomatology.  A later June 2006 mental health outpatient report noted a GAF score of 50, reflecting a serious impact in social and occupational functioning.   Continued symptoms of anxiety, panic attacks, depression, and lack of motivation were noted.

A January 2007 individual psychotherapy report notes that the Veteran reported mild, consistent, depressive symptoms and moderate, consistent PTSD symptoms.  Symptoms endorsed included poor sleeping, daytime anxiety, feelings of nervousness, sweating, and intrusive thoughts.  The examiner noted that the Veteran was alert, oriented, and appropriately groomed, but was anxious and sweating profusely.  His speech was spontaneous and logical, but over-elaborating.  There was no evidence of any thought disorder, and the Veteran denied any suicidal or homicidal ideation at that time or for the past six months.  He indicated that he had had occasional thoughts of suicide in the past. 

In June 2007, the Veteran continued to report panic attacks, flashbacks, and nightmares.  The treating physician noted that the Veteran's mood had some elements of bipolar disorder.  A GAF score of 55 was assigned.  In October 2007, it was noted that the Veteran reported experiencing nightmares every 2-3 nights.  The examiner noted that the Veteran was severely affectively flat, with virtually no expression.  Also noted were speech latency, impoverished speech and slowed/impaired memory.   

A December 2009 statement from the Veteran's VA treating physician noted that he had seen the Veteran for over 3 years for PTSD and depression.  It was further noted that in addition to psychotherapy, the Veteran was taking 4 different medications to help reduce anxiety, improve sleep, lessen depression, and even influence perception and thinking.  His symptoms included re-experiencing trauma, including flashbacks, nightmares, and occasional hallucinations.  He also noted that the Veteran experienced over-arousal demonstrated by severe sleep difficulties, daily panic attacks, and generalized anxiety.  He indicated that avoidance was most prominent in areas of intimacy issues and social withdrawal.  The physician also indicated that treatment had some effect, but the Veteran remained very symptomatic.  He opined that the Veteran's PTSD and depression have a marked effect on interpersonal relationships, and that they affect regulation, vocational functioning, and cognitive processing.  He determined that the Veteran's PTSD and depression were both moderately severe.

In February 2010, it was noted that the Veteran's energy and motivation had improved, but was not as good as it should be.  He indicated that he was able to cope with job demands and was less anxious/overwhelmed.  The Veteran was well groomed, cooperative, and had good eye contact.  Speech was relevant with normal tone, though it was non-spontaneous.  He denied suicidal or homicidal ideation or hallucinations.  Memory was indicated to be intact, and impulse control and judgment and insight were described as fair. 

During the Veteran's May 2010 DRO hearing, the Veteran's treating VA physician testified that he treated the Veteran for PTSD and depression.  He indicated that the Veteran's most recent GAF score was in the mid-40s.  With respect to work, he noted that the Veteran could probably work under a supported system with a variety of accommodations, but that was fearful that in a modestly-stressful situation, the Veteran would experience panic attacks.  The Veteran testified that he suffered from nightmares and anxiety, while his wife indicated that he experienced depression, loss of energy and motivation, panic attacks, periods of dissociative behavior, and thoughts of suicide. 

On VA examination in October 2010, the Veteran reported that he was divorced twice and married to his third wife (since 2003).  He described a good relationship with his current wife, as well as good relationship with his 4 children from his previous marriages.  He indicated that he previously worked in real estate, oil drilling, insurance, and other ventures, until July 2005.  He stated that his symptoms worsened, that he had regular anxiety episodes, and that he became extremely depressed with a loss of interest and energy.  The Veteran indicated that he began counseling and cognitive therapy in 2006.  He volunteered as a clerk at the VA Newington office, scheduling patients for specialty clinics.  He had held this position for the prior two years.  The Veteran admitted that he would become stressed and easily overwhelmed at work, but that he had not missed work due to his PTSD symptomatology.  

The Veteran endorsed symptoms of nightmares, flashbacks, and episodes of anxiety.  He indicated that he would become extremely anxious after a nightmare episode, and that he was often unable fall asleep thereafter.  He also reported intrusive thoughts.  With respect to treatment, the Veteran indicated that he had tried hypnosis and cognitive therapy.  He reported that he felt numb and distant, and that his wife had complained about his ability to express emotions.  He did not have a foreshortened sense of future, or suicidal or homicidal ideation. 

On mental status examination, the examiner observed that the Veteran was dysphoric, anxious, and sweating profusely.  There was no evidence of suicidal ideation or overt symptoms of psychosis.  Cognitive functioning, including orientation, memory, and abstracting thinking, were each noted to be satisfactory.  The Veteran was casually-dressed and adequately-groomed.  He appeared guarded and anxious, and there was mild psychomotor retardation.  Mood was dysphoric and affect was blunted.  Thought processes were organized and goal directed, and devoid of hallucinations or delusion.  The examiner indicated that the Veteran had insight into his illness and judgment was fair.  A diagnosis of PTSD was confirmed, and a GAF score of 53 was assigned.  The examiner commented that the Veteran's episodes appeared to have an impact on his relationships, especially with regard to his first two wives.  He continued to remain dysphoric in spite of counseling and medication.  He noted that the Veteran had been employed for over 40 years despite his symptomatology, though he was not functioning at an adequate level. 

A VA mental health outpatient report dated in December 2010 noted that the Veteran suffered from daytime anxiety, but used imagery and relaxation techniques with some relief.  He reported that, during the previous work week, he was able to tolerate increased stress at work without having panic attacks or having to take significant breaks at work. 

In January 2011, it was indicated that the Veteran suffered from intense, frequent re-experiencing symptoms, as well as a significant increase in overall anxiety (multiple panic attacks each day).  At the time of evaluation, the Veteran was alert and oriented, well-dressed, appropriately groomed, and very anxious. 

A mental health note dated in March 2011 notes that the Veteran was alert and oriented, adequately dressed and groomed, and very anxious during the session. He reported that his mood had fluctuated over the last few weeks, but with fewer depressive episodes.  He indicated that he suffered from significant anxiety at home and in the community.  Thought processes were noted to be goal-directed and organized.  He reported difficulty sleeping, as well as problems with intrusive thoughts and hypervigilance.  Presentation was less flat and more expressive.  The Veteran denied suicidal or homicidal ideation, and there was no indication of psychotic thinking. 

Also of record is a private psychiatric report, dated in March 2013, in which the Veteran reported that he was unemployable due to his psychiatric disorder, manifested by depression and panic attacks.  During the interview, which was conducted via telephone over the course of several days, his attention/concentration span was short, and questions had to be repeated frequently.  His recall of information was variable.  His speech was intelligible, and he was cooperative.  Though his presentation was anxious, it was noted that his sense of humor was fair.  He reported difficulty with gross motor coordination, due to non-psychiatric disorders.  

The provider indicated that the Veteran's mood was depressed, and that there was evidence of severe problems with regard to his emotional state.  His thought processes were distracted, though he was not confused or disoriented.  There was no indication of delusion or compulsion.  Obsessive thoughts, focused on traumatic events, were endorsed. He also indicated that he was at times uncomfortable in public places, but did not exhibit psychotic symptoms.  No recent disturbance in consciousness was reported, and he was oriented to person, place, and time (but only after refocusing).  Difficulties were noted with respect to immediate and recent memory, though long-term memory was intact.  He denied current suicidal or homicidal ideation.  

The provider assigned a GAF score of 42, indicative of serious PTSD symptoms.  In his summary, the provider noted that the appropriate disability rating, from the time the Veteran filed his claim for service connection, was 70 percent.  This was due to significant occupational and social impairments, as well as clear deficiencies in most aspects of his life, to include work, family relationships, thought processes, and mood.  The provider further stated that the Veteran has been unable to maintain gainful employment (emphasis added) during the appellate period, as he has only worked part-time, and only at poverty level.  Therefore, per the provider, the Veteran's employment has not been substantially-gainful.  However, the Board notes that neither the Veteran, nor his provider, has maintained that the Veteran was unable to work in any capacity as a result of his service-connected PTSD.  

At the time of the Veteran's Board hearing in June 2013, he was accompanied by a psychiatric examiner in the employ of VA, who was also the Veteran's treating provider at his VA facility since 2006.  The examiner indicated that the Veteran's most recent GAF score was in the high 50's.  See Transcript, p. 5.  As to social impairment, he testified that the Veteran has very limited social circles, and that he was quite isolated in his home.  As for employment, he noted that the Veteran was in a vocational rehabilitation program through Easter Seals, and that the Veteran suffered from anxiety on the job.  Specifically, the Veteran had difficulty interacting with others.  See Transcript, p. 6.  Because of this, it was noted that it would be difficult for the Veteran to meet the demands of a full-time, un-accommodated, work environment.  The examiner further testified that the Veteran was not able to obtain and maintain any form of substantially-gainful employment, dating back at least as far as 2006.  See Transcript, p. 7.  

Taking this evidence into account, and looking at the evidence in a light most favorable to the Veteran, the Board has determined that the criteria for an evaluation of 70 percent have been met.  First, it is clear from the record that the Veteran has repeatedly demonstrated severe psychiatric symptomatology during the appellate period, to include repeated mentions of suicidal ideation, as well as a reference to two suicide attempts in 2000 and 2001.  See Psychological Test Report, March 2013, p. 12.  

Other symptoms which are often associated with a 70 percent evaluation, also evident since the beginning of the appellate period, include depression affecting the ability to function appropriately, and difficulty adapting to stressful circumstances (to include occupational deficiencies), obsessional behavior, and; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Although the Veteran's symptoms were in the moderately-severe range in 2006, when a GAF of 51 was assigned, the Board notes that GAF scores of record repeatedly reflect serious PTSD symptomatology, with scores consistently in the 41-55 range.

While the criteria for an initial rating of 70 percent have been met, the Board has concluded that the criteria for a rating of 100 percent have not been met in this case.  While occasional hallucinations were reported in December 2009, the Veteran denied such in every other examination of record.  Gross impairment in thought processes or communication has not been established during the pendency of this appeal, and grossly inappropriate behavior was not indicated, nor was the persistent danger of hurting himself or others.  Further, the record does not demonstrate an intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene, which was consistently deemed appropriate by examiners of record.  There was no indication of disorientation to time or place, memory loss for names of close relatives, own occupation, or his own name, or symptoms which are commensurate with those listed in the rating criteria for a 100 percent schedular evaluation.  As such, the criteria for this rating have not been met.  See 38 C.F.R. § 4.130 (2013).  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology, such as daily panic attacks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is a showing that the Veteran's disability may reflect so exceptional or unusual a disability picture as to warrant the assignment of a TDIU, as explained in the following section.  See 38 C.F.R. § 3.321(b)(1) (2013).  As to his PTSD claim, the symptoms of his disability have been accurately reflected by the schedular criteria, and the Board points out that his disability rating encompasses a significant degree of occupational impairment relative to that rating.  For example, the Veteran's current 70 percent rating reflects occupational and social impairment, with deficiencies in most areas.  The record lacks evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, in that most of the criteria for a higher rating have not been met or approximated.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating for this issue alone is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  However, the Board nonetheless has determined that the issue of whether the Veteran's service-connected disabilities have essentially precluded gainful employment, and as such entitlement to a TDIU, is an issue requiring further clarification and is therefore addressed in the following section.  

In light of the foregoing, the Board finds that the evidence in this case is, at the least, so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder is granted, and a rating of 70 percent is hereby assigned.


ORDER

Entitlement to an initial evaluation in of 70 percent, but no higher, for PTSD with anxiety and depression is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).  

Here, service connection has been established for PTSD, which has been assigned an initial rating of 70 percent as of the date of this decision, effective April 21, 2006.  As noted above, the Veteran and his VA provider testified in June 2013 that his PTSD symptoms prohibit his ability to maintain gainful employment.  The record also contains a detailed opinion from a private provider in which he stated that the Veteran, while employed, was only employed part-time and earning a salary at poverty level.  

However, other evidence of record indicates that he would be able to cope with job demands (February 2010), and that he could most likely work under a supported system with a variety of accommodations (May 2010).  The Board also notes that the Veteran suffers from a myriad of physiological disorders, most of which are not service-connected, which could play a significant role in his inability to find and maintain substantial, gainful employment.  While the VA examiner noted in June 2013 that the Veteran had not maintained substantially-gainful employment since that time, it was never argued that the Veteran was unable to maintain any employment, or that the Veteran would be unable to maintain full-time employment if accommodations were in place to meet the needs of his psychiatric symptoms.

As such, the RO/AMC should undertake appropriate efforts to determine the Veteran's annual income, from April 21, 2006 (i.e., the effective date of his only service connected disability), to the present, and determine if such income was below the poverty threshold for this period.  Because the Veteran claims he is unable to work due to his service-connected disability, the Board finds the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

2.  Undertake appropriate efforts to determine the Veteran's annual income, from April 21, 2006 (i.e., the effective date of his only service connected disability), to the present, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period. 

3.  Thereafter, adjudicate the TDIU claim in the first instance.  If the TDIU claim is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


